Citation Nr: 9911847	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for a fracture 
of the right distal tibial shaft, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the veteran an 
increased (compensable) disability rating.  

During the pendency of the appeal and pursuant to an October 
1995 hearing officer's decision, the veteran's disability 
rating was increased to 20 percent.  Inasmuch as there is no 
indication that the veteran has withdrawn his appeal for an 
increased rating for a fracture of the right distal tibial 
shaft, and in light of the fact that he thereafter expressed 
dissatisfaction with this determination and that the maximum 
schedular evaluation has not been assigned to date, his 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence, 
which includes October 1998 VA consultation and radiology 
records relevant to the veteran's fracture of the right 
distal tibial shaft, was submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review, and that the appellate record had been transferred to 
the Board.  See 38 C.F.R. § 20.1304(a) (1998).  The record 
does not reflect that this additional evidence has been 
considered by the RO, nor that a waiver of such consideration 
has been requested.  The Board regrets the delay associated 
with this Remand, but recognizes that the mandate of 38 
C.F.R. § 20.1304 is not optional.  Under the Board's rules of 
practice, "[a]ny pertinent evidence submitted by the 
appellant ... which is accepted by the Board ... must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived ... " 38 C.F.R. § 
20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should submit any 
additional pertinent medical records that 
he may have obtained since the time the 
evidence discussed herein was forwarded 
to the Board.

2.  After allowing the veteran to submit 
additional evidence, the RO should review 
all evidence that has been associated 
with the claims file since the issuance 
of the May 1997 rating decision together 
with the evidence previously of record.  
If the decision remains unfavorable to 
the veteran, he should be provided a 
supplemental statement of the case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act until further notified by 
the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









